Exhibit 10.1

AIRCRAFT SUPPORT SERVICES AGREEMENT

THIS AIRCRAFT SUPPORT SERVICES AGREEMENT (this “Agreement”) is entered into
effective as of December 17, 2018 by and between MSG SPORTS & ENTERTAINMENT, LLC
a Delaware limited liability company with an office at 2 Pennsylvania Plaza, New
York 10121 (“MSG”), on the one hand; and the following operators as follows:
Charles F. Dolan, Thomas C. Dolan, Deborah Dolan-Sweeney, Patrick F. Dolan,
Marianne Dolan Weber, and Kathleen M. Dolan, each an individual, with their
address at c/o Dolan Family Office, LLC, 340 Crossways Park Drive, Woodbury, New
York 11797 (each a “Client,” and collectively, “Client” or “Clients” as
appropriate), on the other hand.

MSG will act as Clients’ agent to support Clients’ operation of the aircraft
described below (the “Aircraft”) in accordance with the terms and conditions of
this Agreement.

SPECIFIC TERMS

 

I.

Aircraft Identification

 

  •  

Aircraft Make and Model:                Gulfstream Aerospace GV-SP (G550)

 

  •  

Manufacturer’s Serial Number:        5043

 

  •  

Aircraft Registration Number:          N107VS

 

II.

Agency Fee and Flight Support Personnel Costs

Monthly Agency Fee: $14,584

Flight Support Personnel Costs: As set forth in Section 2.1 of the General Terms
below.

 

III.

Term

 

Effective Date:    December 17, 2018

Expiration Date of the Term:    June 30, 2019; and thereafter shall
automatically renew for successive one-year terms unless either party provides
written notice not less than 30 days prior to the expiration of the current
term.



--------------------------------------------------------------------------------

IV.

Notices

 

To   Charles F. Dolan,

Thomas C. Dolan,

Patrick F. Dolan, or

Deborah Dolan-Sweeney:

 

c/o Dolan Family Office LLC

340 Crossways Park Drive

Woodbury, NY 11797

Attn: Dennis H. Javer

Telephone:    (516) 226-1188

Fax:    (516) 226-1155

Email:    officer@dfollc.com

  

To MSG:

 

MSG Sports & Entertainment, LLC

c/o The Madison Square Garden Company

2 Pennsylvania Plaza

New York, New York 10121

Attention: Phil Stang

Telephone: (212) 465-5930

Fax: (212) 465-6011

Email: Phil.Stang@msg.com

   and

To   Marianne Dolan Weber, or
Kathleen M. Dolan,

 

c/o MLC Ventures, LLC

34 Acorn Lane

Yorktown Heights, NY 10598

Attn: Rich Baccari

Telephone:    (914) 804-5478

Email:    rich@rgbcpa.com

  

MSG Sports & Entertainment, LLC

c/o The Madison Square Garden Company

Hangar 5 Republic Airport

Farmingdale, New York 11735

Attention: Phil Stang

Telephone: (212) 465-5900

Email: Phil.Stang@msg.com

   and

All Notices to any Client shall also include a Notice to:

Aero Law Group

11120 NE 2nd Street Suite 100

Bellevue, Washington 98004-8332

Attn: Nathan R. Pietila

Telephone:    (425) 456-1800

Email:    pietilanr@law.aero

  

MSG Sports & Entertainment, LLC

c/o The Madison Square Garden Company

2 Pennsylvania Plaza

New York, New York 10121

Attn: General Counsel

Telephone: (212) 465-6000

Fax: (516) 908-4195

 

V.

Aircraft Operating Base

The Aircraft will be based at Republic Airport, Hangar 5, Farmingdale, New York
or such other location as Clients and MSG may mutually agree (the “Operating
Base”).

GENERAL TERMS

 

1.

Support

 

1.1.

Primary Staff. The parties acknowledge that the primary staff (pilots and/or
mechanics) for the Aircraft (the “Primary Staff”) shall be employed by Clients
or an affiliate of Client, and supervised by both Clients and MSG. The Primary
Staff shall also from time to time

 

2



--------------------------------------------------------------------------------

  perform scheduling of the Aircraft, oversee maintenance of the Aircraft and
perform certain other administrative services. MSG shall perform such services
as set forth below to the extent not performed by the Primary Staff, or upon
request of Clients. Any costs associated with the Primary Staff shall be the
responsibility of Clients and shall be paid in accordance with Section 8.5;
provided, that, Clients may elect to have MSG bear the cost of such Primary
Staff, to be billed in accordance with Section 8.5 and “Exhibit D – Allocation
Agreement Among Owner and Operator to the Non-Exclusive Aircraft Dry Lease
Agreement” between the Clients.

 

1.2.

Support Services. In consideration of the fees paid by Client, MSG will act as
Clients’ agent to perform the following functions on behalf of Clients:

 

  (a)

Employment or engagement and supervision of supervisory, flight and maintenance
personnel for the Aircraft, except that MSG shall only be responsible for
general operational oversight of the Primary Staff;

 

  (b)

Aircraft maintenance at the Operating Base, maintenance coordination at contract
facilities, and related maintenance support functions;

 

  (c)

Advice regarding insurance for the Aircraft;

 

  (d)

FAA liaison and compliance, record keeping and reporting;

 

  (e)

Aircraft hangar facilities (including office and shop facilities) at the
Operating Base (at Client’s request) and other airport locations, as required;

 

  (f)

Record keeping, reporting, budgeting, payment on behalf of Clients of
Aircraft-related invoices to the extent not paid directly by Clients and other
administrative requirements;

 

  (g)

Aircraft, passenger, and Flight Support Personnel (as defined in Section 2.1)
scheduling support services for Clients and Clients’ passengers;

 

  (h)

Negotiation and management of third-party contracts necessary for the operation
of the Aircraft; and

 

  (i)

Supervision, on behalf of Clients, of the operation and maintenance of the
Aircraft by Clients.

 

1.3.

Part 91 Operations. All flight operations by Clients under this Agreement will
be conducted under Part 91 of the Federal Aviation Regulations, as amended (the
“FAR’s”), and in accordance with any other laws and rules pertaining to the
operation of the Aircraft. Clients acknowledge that services to be provided by
MSG to Clients under this Agreement are intended to assist Clients in the
operation by Clients of its Aircraft under Part 91 of the FAR’s in the conduct
of Clients’ business, and shall be undertaken by MSG consistent with such
intentions and only for such purposes.

 

1.4.

Operational Control. It is understood that Client leases the Aircraft to MSG
pursuant to a non-exclusive Aircraft Dry Lease Agreement (the “Lease”). Pursuant
to the Lease and in compliance with Part 91 of the FAR’s, at all times during
the Term of this Agreement, each Client or, when MSG is using the Aircraft, MSG,
will have and retain exclusive operational control, and exclusive possession,
command and control, of the Aircraft. Subject to Section 5 hereof, each Client
or MSG, when MSG is using the Aircraft, will have and retain

 

3



--------------------------------------------------------------------------------

  complete and exclusive responsibility for scheduling, dispatching and flight
following of the Aircraft on all of its flights conducted under the Lease and
this Agreement, which responsibility includes the sole and exclusive right over
initiating, conducting and terminating any such flights, subject to the
pilot-in-command’s authority for all safety-of-flight matters. Each Client or,
when MSG is using the Aircraft, MSG will have complete and absolute control of
the crewmembers in preparation for and in connection with the operation of all
of its flights conducted under the Lease and this Agreement.

 

2.

Personnel

 

2.1.

Support Services Personnel and Flight Support Personnel. On behalf of Clients,
MSG shall obtain the services of a fully-qualified (i) support services staff,
including flight administration, accounting and dispatch personnel, for the
Aircraft (“Support Services Personnel”) and (ii) pilots (“Pilots”), mechanics
and flight attendants for the Aircraft (the Primary Staff, Pilots, mechanics and
flight attendants, collectively, the “Flight Support Personnel” and, together
with the Support Services Personnel, the “Personnel”). Personnel will be
appropriately certified, rated and trained as required by the FAR’s and the
insurance required by Section 9. All Personnel (other than Primary Staff) will
be employed by MSG and carried on MSG’s payroll, and MSG shall be responsible
for and shall timely pay and withhold all payroll and employment-related taxes
(including, without limitation, Social Security, Medicare and unemployment
taxes) relating to such Personnel who are MSG employees, and shall timely file
returns with respect to such taxes with proper taxing authorities. Clients shall
reimburse MSG in accordance with Section 8.5 for the entire cost of (a) salary,
benefits and employer payroll taxes and (b) all training and testing, as
applicable, of two (2) Pilots, one (1) flight attendant, one and one half (1
1⁄2) maintenance personnel, and one half (1⁄2) administrative personnel (the
costs set forth in this sentence shall collectively be referred to as “Flight
Support Personnel Costs”). To the extent MSG’s expenses for Flight Support
Personnel Costs increase or decrease, the Flight Support Personnel Costs shall
be increased or decreased by the same percentage amount. Clients will also
reimburse MSG for third-party fees (e.g., fees payable to recruiters or similar
fees) paid in connection with retention of its allocated percentage of Flight
Support Personnel being hired by MSG to support the Aircraft, with such
allocated percentage determined by comparing to the total flight support
personnel hired by MSG pursuant to the Related Agreements (as defined in
Section 13.10 below) and Clients’ Flight Support Personnel who are MSG
Employees.

 

2.2.

Availability. Flight Support Personnel will be available, as required, to
support the flight schedule of the Aircraft. If Flight Support Personnel are
unable to support a requested flight due to such circumstances as sickness,
training, vacation, personal emergency, or crew duty limits, MSG will use
commercially reasonable efforts to obtain the services of substitute personnel,
on behalf of Clients, meeting the standards set forth in this Agreement. Clients
acknowledge that the services of substitute qualified personnel may be utilized,
as required, to support the Aircraft’s flight schedule, and that applicable
FAR’s, Clients’ operations and other manuals, and MSG’s crew duty limits will be
used to determine when Flight Support Personnel relief is required. Clients will
be allocated incremental out-of-pocket cost of substitute personnel as follows:
33% of substitute pilot costs; 33% of substitute flight attendant costs; and 25%
of substitute maintenance costs; and such amounts shall be paid in accordance
with Section 8.5.

 

4



--------------------------------------------------------------------------------

2.3.

Monitoring and Reviews. On behalf of Clients, MSG will monitor the
qualifications and performance of Flight Support Personnel through a process of
record keeping, performance reviews, direct supervision and flight checks.
Client will provide reasonable access to the Aircraft, subject to Client’s prior
permission, for Support Services Personnel to conduct required training and
flight checks to observe Flight Support Personnel performance.

 

2.4.

Termination or Replacement. MSG reserves the right to terminate or replace
Personnel who are MSG employees for any reason. If the credentials or
performance of any Personnel who are MSG employees are or become unsatisfactory
to Clients, MSG agrees that upon notice to that effect from Clients, it shall
consider in good faith whether to replace such Personnel with another qualified
individual.

 

3.

Flight Support Personnel Training and Qualification

 

3.1.

Training. MSG, on behalf of Clients, will conduct or contract for training for
Flight Support Personnel that meets or exceeds the requirements of the FAR’s
governing the type of operation being conducted. Training will include, but not
be limited to:

 

  (a)

Pilots: (i) initial aircraft qualification, if required; (ii) Aircraft-specific
recurrent training; (iii) policy and procedures recurrent training;
(iv) emergency situations training; and (v) professional qualifications
enhancement training, as required, such as cockpit resource management,
international operations, and cabin medical safety.

 

  (b)

Mechanics: (i) initial aircraft qualification, if required; (ii) biennial
Aircraft-specific recurrent training; and (iii) biennial system-specific
recurrent training (engines, avionics, etc.).

 

  (c)

Flight Attendants: (i) initial qualification training, if required; (ii) policy
and procedures training; (iii) cabin medical training; and (iv) emergency
situations training.

 

3.2.

Training Flights. Clients shall make available at their expense a reasonable
amount of Aircraft time to accomplish Pilot including Primary Staff, as
applicable training, proficiency checks and line checks as required by Clients’
operations and other manuals and the FAR’s; provided, however, that simulators
shall be used to the extent practicable. In addition to required FAA pilot
checkrides, Support Services Personnel will observe line operation of Flight
Support Personnel to confirm crew performance and adherence to MSG’s company
procedures and the requirements of the operations and other manuals. Client will
provide reasonable access to the Aircraft, subject to Client’s prior permission,
for Support Services Personnel to conduct this observation. MSG will maintain a
current training record for Flight Support Personnel documenting satisfactory
completion of FAA and MSG training and currency requirements.

 

4.

Aircraft Maintenance

 

4.1.

Maintenance Program. On Clients’ behalf and at Clients’ expense, MSG will cause
the Aircraft to be enrolled in an FAA-approved inspection program or the
manufacturer’s recommended maintenance program under Part 91 of the FAR’s, and
will conduct, contract for and/or supervise Aircraft maintenance services to
cause the Aircraft to be maintained in accordance with the requirements of the
approved inspection program and the FAR’s.

 

5



--------------------------------------------------------------------------------

4.2.

Minimum Equipment List. On Clients’ behalf, MSG will obtain an FAA approved
Minimum Equipment List (MEL) for the Aircraft. Any costs associated with the MEL
shall be the responsibility of Clients and shall be paid in accordance with
Section 8.5.

 

4.3.

Records. On Clients’ behalf, MSG will maintain records on the Aircraft, engines
and systems in accordance with the applicable FAR’s, the requirements of the
maintenance and other manuals and MSG’s maintenance procedures, all subject to
the terms of Section 6.3.

 

4.4.

Maintenance Scheduling. Clients will cooperate with MSG to schedule all
maintenance requirements. MSG will schedule maintenance, to the extent
practicable, to minimize conflicts with Clients’ use of the Aircraft. MSG will
keep Clients apprised of the Aircraft’s maintenance schedule.

 

4.5.

Maintenance Service Plan. On Clients’ behalf, MSG shall provide any periodic
reports required in order to maintain in full force and effect any maintenance
service plan covering the Aircraft or any of its equipment. Clients shall
maintain each such program contract in full force and effect. All amounts
payable under such contracts shall be the responsibility of Clients and shall be
paid in accordance with Section 8.5.

 

4.6.

Appointment as Agent. Clients appoint MSG as their agent for the purpose of
executing, for and on behalf of Clients, any documentation required in
connection with any maintenance program, maintenance service plan and/or
maintenance inspection agreements as may be necessary in order for MSG to
fulfill its maintenance obligations under this Agreement. Except in the case of
MSG’s gross negligence or willful misconduct, Clients agree to indemnify and
hold MSG harmless from and against any claims, damages, losses and expenses
arising pursuant to any maintenance program, maintenance service plan and/or
maintenance inspection agreements entered into in accordance with the terms of
this Agreement.

 

5.

Flight Scheduling

 

5.1.

Services. On behalf of Clients, MSG will perform the following services related
to scheduling by Clients of the Aircraft:

 

  (a)

Assist Client in scheduling the Aircraft;

 

  (b)

Receive trip notices from Client and produce an itinerary for each trip giving
the pertinent details of the trip;

 

  (c)

Arrange ground transportation requirements for Aircraft passengers;

 

  (d)

Schedule Flight Support Personnel;

 

  (e)

Arrange for Aircraft catering per Client’s request;

 

  (f)

Arrange for landing permits, clearances, and ground handling for domestic and
international destinations;

 

  (g)

Coordinate the Aircraft’s movements to support Client’s travel schedule; and

 

6



--------------------------------------------------------------------------------

  (h)

In the event that the Aircraft is unavailable for Client’s use or upon specific
request by Client, seek trip conflict resolution with all parties. When this is
not feasible arrange for chartering of substitute aircraft with Client’s
approval.

 

5.2.

Hours of Service. MSG will provide the above-listed services twenty-four
(24) hours per day, seven (7) days per week.

 

5.3.

Client Information. Clients will give MSG the most up-to-date and complete
information available on the Aircraft’s proposed travel schedule. MSG agrees to
hold in confidence any information that it may gain regarding Clients’ travel,
business and security arrangements, subject in all respects to applicable laws
and regulations.

 

6.

Records and Administration

 

6.1.

Record Keeping. MSG will maintain facilities and personnel at its office for
Aircraft record keeping, operations supervision, scheduling assistance, and
accounting support. On behalf of Client, MSG will keep all flight, passenger,
maintenance, operational, logbook, tax, and cost records up to date and in
accordance with all of the requirements of the FAR’ s, good accounting
practices, and all other applicable laws and regulations.

 

6.2.

Reports. MSG will supply Clients with monthly reports summarizing financial and
flight activity and such other information as Clients may reasonably request,
including, but not limited to, providing a year-end accounting of aircraft usage
as may be required by any aircraft dry lease agreement (or comparable
agreement).

 

6.3.

Record Retention. All records pertaining to the Aircraft and the performance of
services hereunder will be open for inspection and audit by Clients at MSG’s
office upon not less than five (5) days’ written notice throughout the Term, and
for the period ending four (4) years after the termination or expiration hereof
or for so long as such records are required to be retained in accordance with
MSG’s records retention policy, whichever is later. MSG will not destroy such
records prior to the time when Clients’ right to inspect and audit terminates.
The provisions of this Section 6.3 will survive the termination or expiration of
this Agreement.

 

7.

Hangar at Operating Base

 

7.1.

Hangarage. MSG will provide Clients with appropriate hangar space (including
office and shop space, internet access and access to telephones) at the
Aircraft’s Operating Base (as specified in Section V of the Specific Terms) for
the Aircraft. Clients shall be responsible for their pro rata share of the total
cost of MSG’s hangar rent and hangar maintenance/janitorial costs (including any
taxes and other fees payable under the hangar lease, such as utilities) based on
the square footage required for all of Clients’ aircraft (whether or not such
aircraft is under management by MSG) compared to the total square footage of all
aircraft of Clients, MSG and clients of Related Agreements, for hangarage
maintained by MSG at the Operating Base (the “Hangar Fee”). To the extent MSG’s
rent and/or other lease payments increase or decrease, the Hangar Fee shall be
increased or decreased by the same percentage amount. In the event there is a
change in circumstances relating to hangarage, the parties agree negotiate in
good faith to readjust the total cost to make such cost equitable to all
parties.

 

7



--------------------------------------------------------------------------------

7.2.

Provisioning. MSG will provision the Operating Base to support the operation and
maintenance of the Aircraft.

 

8.

Fees, Expenses, Deposits and Billing Procedures

 

8.1.

Agency Fee: Staff Costs; Hangar Fee. The Monthly Agency Fee to be charged to
Clients specified in Section II of the Specific Terms, the Flight Support
Personnel Costs, and the Hangar Fee will be billed to and payable by Clients in
monthly installments in advance. The Monthly Agency Fee shall be increased each
December during the term of this Agreement, commencing with the calendar month
ending December 31, 2019, by 4% or such higher amount as mutually agreed between
Clients and MSG.

 

8.2.

Insurance Expense: Taxes. Clients shall pay directly the cost of the insurance
coverage required to be maintained by Clients under Section 9; provided, that,
Clients may elect to have MSG bear the cost of such insurance, to be billed in
accordance with Section 8.5 and “Exhibit D – Allocation Agreement Among Owner
and Operator to the Non-Exclusive Aircraft Dry Lease Agreement” between the
Clients. Clients shall be responsible for the payment of any Federal, state,
local or other governmental taxes, charges or assessments imposed in connection
with this Agreement, other than income or franchise taxes imposed on MSG, and
shall reimburse MSG for any such tax, charge or assessment which is imposed on
it by any governmental agency. Clients shall be responsible to MSG for one
hundred percent (100%) of any IRC Section 4261 Federal Transportation Excise
Taxes (including any penalties or interest) if imposed by the Internal Revenue
Service with respect to any services provided or payments made under this
Agreement. The provisions of this Section 8.2 will survive the termination or
expiration of this Agreement.

 

8.3.

Operating Expenses. Clients shall be responsible for all Operating Expenses
relating to the Aircraft (to be paid in accordance with Section 8.5) which shall
be passed through without markup and net of all available discounts and credits.
“Operating Expenses” include, but are not limited to, the following items
attributable to each Clients’ specific trip expenses:

 

  (a)

Fuel, oil, and additives;

 

  (b)

Replacement and consumable parts (including shipping costs and core charges for
parts and components), maintenance labor (other than the cost of maintenance
labor performed by Flight Support Personnel), and third-party service fees for
technical support of the Aircraft;

 

  (c)

Engine, auxiliary power unit and airframe maintenance service plan fees, as
applicable, and all other expenses under Section 4;

 

  (d)

Landing, parking, handling, customs, airways and overflight fees, hangarage fees
at locations other than the Operating Base, deicing fees, and computer flight
plans;

 

  (e)

Navigation, operations, and maintenance publications;

 

  (f)

Catering, supplies, and in-flight entertainment materials;

 

  (g)

Personnel travel expenses incurred in support of Client’s operation of the
Aircraft;

 

  (h)

Communications charges and outside computer services related to Aircraft
operations and maintenance;

 

8



--------------------------------------------------------------------------------

  (i)

Passenger ground transportation; and

 

  (j)

Substitute flight support personnel in accordance with Section 2.2.

 

8.4.

Non-recurring Expenses. Non-recurring Expenses relating specifically to the
Aircraft and as set forth in Section 5.1(h) shall be the responsibility of
Clients (to be paid in accordance with Section 8.5) and shall be passed through
without markup and net of all available discounts and credits. “Non-recurring
Expenses” include, but are not limited to, such items as Aircraft paint and
refurbishing, major maintenance items such as engine overhaul and airframe
modifications, maintenance ground support equipment, initial spare parts
provisioning and inventories, office and shop equipment, and communications and
computer equipment, at the Operating Base.

 

8.5.

Payment of Expenses. To the extent reasonably practicable, Clients will pay all
amounts for which it is responsible under this Agreement directly to the
applicable vendor, supplier or provider. Promptly after execution of this
Agreement, Clients agree to maintain with MSG an appropriate agreed-upon advance
deposit, to be applied by MSG against any amounts payable by Clients under this
Agreement. To the extent MSG incurs any such expenses on Client’s behalf, MSG
will use the funds available pursuant to the advance deposit to pay such
expenses, and within twenty (20) days after the end of each calendar month
during the Term, commencing with the calendar month ending January 31, 2019, MSG
will issue invoices detailing all charges reasonably and properly incurred on
Client’s behalf pursuant to the terms of this Agreement for that calendar month
and the amount required to replenish the advance deposit to the agreed amount.
Invoices will be due thirty (30) days from date of receipt. All goods, support
services, parts, labor, fuel, materials and any other items purchased by MSG on
behalf of Client will be passed on to Client at MSG’s actual cost, with no
markup, rebate, commission or other fee received or retained by MSG. MSG will
attempt to secure discounts on all purchases made on behalf of Client, and such
discounts will be included in any charges from MSG to Client. MSG will be
provided with a copy of Exhibit D – Allocation Agreement Among Owner and
Operator to the Non-Exclusive Aircraft Dry Lease Agreement between the Clients
and will invoice each Client in accordance with its allocated share.

 

8.6.

Severance of Personnel. In the event that (a) this Agreement is terminated by
Clients, including, but not limited to, termination pursuant to Section 10.1(c)
below, (b) Client suspend their flights of the Aircraft for a period longer than
three (3) months, or (c) this Agreement is not renewed in accordance with its
terms, then Clients shall be responsible to reimburse MSG for any amounts paid
to Personnel in accordance with MSG’s then effective severance policy whose
employment by MSG is terminated as a result thereof. The provisions of this
Section 8.6 will survive the termination or expiration of this Agreement.

 

8.7.

Post Termination Expenses. Within ninety (90) days after the termination or
expiration of this Agreement, a full accounting shall be made between the
parties and all accounts settled between them. In no event shall any termination
affect the rights and obligations of the parties arising prior to the effective
date of such termination. From and after the date of the expiration or
termination of this Agreement, Clients will promptly reimburse MSG upon receipt
of invoices from time to time until all remaining Aircraft expenses reasonably
and properly incurred by MSG on Clients’ behalf pursuant to the terms of this
Agreement are paid. The provisions of this Section 8.7 will survive the
termination or expiration of this Agreement.

 

9



--------------------------------------------------------------------------------

8.8.

Overdue Amounts. Overdue amounts payable pursuant to this Agreement shall bear
interest at a monthly rate equal to the lesser of 1% or the highest lawful rate
allowable under applicable law. The provisions of this Section 8.8 will survive
the termination or expiration of this Agreement.

 

9.

Insurance and Indemnity

 

9.1.

General. During the Term of this Agreement, and notwithstanding anything in this
Agreement to the contrary, Clients will procure and maintain or cause to be
procured and maintained at its sole cost and expense aircraft insurance (the
“Client’s Insurance Policy”) that satisfies all of the requirements of this
Section 9. Clients shall provide: (i) all risk, both ground and in-flight hull,
including hull war risks, insurance in an amount equal to the most recent
appraised fair market value of the Aircraft; and (ii) liability coverage
covering passengers, non-passengers, third party liability (including war risk
AV52) and property damage of not less than two hundred fifty million
($250,000,000) United States dollars for each occurrence but sublimited to
twenty five million ($25,000,000) United States dollars for each occurrence and
aggregate with respect to Personal Injury Liability. Clients will work with MSG
to coordinate the Client’s Insurance Policy.

 

9.2.

Policy Provisions. Client’s Insurance Policy will provide that:

 

  (a)

MSG and its affiliates and each of their respective members, managers,
shareholders, officers, directors, partners, employees, agents, licensees and
guests are designated as additional insureds (without responsibility for
premiums) with respect to the liability coverage;

 

  (b)

The insurer waives any right of set-off and any right of subrogation against any
of the additional insureds;

 

  (c)

No cancellation or substantial change in coverage of or failure to renew the
Client’s Insurance Policy shall be effective as to the additional insureds for
thirty (30) days (seven (7) days, in the case of war risk or allied perils)
after receipt by MSG of written notice from the insurer of any such cancellation
or substantial change in coverage of the policy;

 

  (d)

All coverages will be primary, not subject to any co-insurance clause, not
contributory or subject to offset with respect to any other policies in force;

 

  (e)

The insurance will include a severability of interest clause providing that
Client’s Insurance Policy will operate in the same manner to give each insured
the same protection as if there were a separate policy issued to each insured
except for the limit of liability; and

 

  (f)

The “Approved Pilots” section will require any appropriately rated two pilot
flight crew consisting of pilots approved by the Chief Pilot of the Named
Insured or MSG Aviation, LLC or their designee, and the “Territory” section will
provide Worldwide Coverage

 

10



--------------------------------------------------------------------------------

9.3.

Certificate of Insurance. On or before the Effective Date, Clients will provide
or cause to be provided to MSG a certificate of insurance evidencing all
coverages in compliance with the requirements of this Agreement.

 

9.4.

MSG Insurance. At all times during the Term, MSG, at its own cost and expense,
shall maintain (or cause to be maintained) the following insurance:

 

  (a)

Workers’ compensation insurance and employer’s liability insurance that provides
applicable statutory benefits for all of MSG’s employees including, without
limitation, Personnel who are employees of MSG, performing services pursuant to
this Agreement and includes broad form all-states coverage; and

 

  (b)

On airport premises automobile liability insurance in an amount not less than
two million ($2,000,000) United States dollars combined single-limit.

 

  (c)

Clients and their affiliates and each of their respective members, managers,
shareholders, officers, directors, partners, employees, agents, licensees and
guests shall be named as an additional insured on the insurance coverages set
forth in Section 9.4(b). The policies described in this Section 9.4 shall be
primary and not excess, contributory or contingent. On or before the Effective
Date, MSG shall cause its insurer to provide Clients with insurance certificates
showing all coverages in compliance with this Section 9.4.

 

9.5.

Cross Indemnities. Without limiting the respective obligations of MSG and
Clients (each, a “Party”), each Party (in each case, the “Indemnitor”) hereby
indemnifies and holds harmless the other Party and its affiliates and their
respective officers, directors, partners, employees, shareholders, members and
managers (in each case, collectively, the “Indemnitee”) for any claim, damage,
loss, or reasonable expense, including reasonable attorneys’ fees (an
“Indemnified Loss”), resulting from bodily injury or property damage arising out
of the ownership, maintenance or use of the Aircraft which results from gross
negligence or willful misconduct of such Party; provided, however, that neither
Party will be liable for any Indemnified Loss to the extent:

 

  (a)

Such loss is covered by the insurance policies described in this Paragraph 9
(the “Policies”);

 

  (b)

Such loss is covered by the Policies but the amount of such loss exceeds the
policy limits specified by Clients;

 

  (c)

Such loss consists of expenses incurred in connection with any loss covered in
whole or in part by the Policies but such expenses are not fully covered by the
Policies; or

 

  (d)

Such loss is caused by the gross negligence or willful misconduct of the
Indemnitee.

 

9.6.

LIMITATION ON LIABILITY. EACH PARTY ACKNOWLEDGES AND AGREES THAT: (I) THE
PROCEEDS OF INSURANCE TO WHICH IT IS ENTITLED; (II) ITS RIGHTS TO
INDEMNIFICATION FROM THE OTHER PARTY UNDER SECTION 9.5; AND (III) ITS RIGHT TO
DIRECT DAMAGES ARISING IN CONTRACT FROM A BREACH OF THE OTHER PARTY’S
OBLIGATIONS UNDER THIS AGREEMENT, ARE THE SOLE REMEDIES FOR ANY DAMAGE, LOSS, OR
EXPENSE A RISING OUT OF THIS AGREEMENT OR THE SERVICES PROVIDED

 

11



--------------------------------------------------------------------------------

  (OR OMITTED TO BE PROVIDED) HEREUNDER OR CONTEMPLATED HEREBY. EXCEPT AS
EXPRESSLY SET FORTH IN THIS SECTION 9.6, EACH PARTY WAIVES ANY RIGHT TO RECOVER
ANY DAMAGE, LOSS OR EXPENSE ARISING OUT OF THIS AGREEMENT OR THE SERVICES
PROVIDED HEREUNDER OR CONTEMPLATED HEREBY. IN NO EVENT SHALL EITHER PARTY BE
LIABLE FOR OR HAVE ANY DUTY FOR INDEMNIFICATION OR CONTRIBUTION TO THE OTHER
PARTY FOR ANY CLAIMED INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL, OR PUNITIVE
DAMAGES, OR FOR ANY DAMAGES CONSISTING OF DAMAGES FOR LOSS OF USE, REVENUE,
PROFIT, BUSINESS OPPORTUNITIES AND THE LIKE, OR FOR DEPRECIATION OR DIMINUTION
IN VALUE OF THE AIRCRAFT, OR INSURANCE DEDUCTIBLE, EVEN IF THE PARTY HAD BEEN
ADVISED, OR KNEW OR SHOULD HAVE KNOWN, OF THE POSSIBILITY OF SUCH DAMAGES.

 

9.7.

Survival. The provisions of Sections 9.5 and 9.6 will survive the termination or
expiration of this Agreement.

 

10.

Duration, Notification, and Termination

 

10.1.

Term. The Term of this Agreement is specified in Section III of the Specific
Terms. At any time during the Term, either party may request that the parties
engage in good faith discussions with respect to changes desired by such party
in the terms of this Agreement, and if such new terms have not been agreed to by
the parties within thirty (30) days after the date of such request, then either
party may terminate this Agreement upon written notice given at least ninety
(90) days prior to the effective date of such termination. Notwithstanding the
foregoing, this Agreement shall be terminable in accordance with the following
provisions:

 

  (a)

This Agreement shall terminate, upon written notice from either party to the
other, in the event of a total loss or destruction of the Aircraft, damage to
the Aircraft that causes it, in the reasonable opinion of such party, to be
irreparable, or theft of the Aircraft.

 

  (b)

This Agreement shall terminate, effective on not less than ninety (90) days’
prior written notice from MSG to Client, if MSG will no longer operate a flight
support department as of such effective date (which notice shall be given by MSG
to Client as soon as reasonably practicable after MSG becomes aware that such is
or will become the case).

 

  (c)

MSG acknowledges and agrees that nothing in this Agreement shall affect in any
way the right of the owner of the Aircraft to sell it. In the event that the
owner of the Aircraft enters into an agreement to sell the Aircraft, Client
shall promptly notify MSG to that effect. This Agreement shall terminate
effective as of the later to occur of (i) the closing of the sale of the
Aircraft, or (ii) ninety (90) days after such written notice by Client to MSG;
provided, that, if Client purchases a new aircraft, Client may provide written
notice to MSG of its intent not to terminate this Agreement and continue
operating under the terms provided herein, subject to reasonable adjustments of
fees, allocation of flight support personnel, hangar costs, etc., based on any
different needs of such new aircraft.

 

12



--------------------------------------------------------------------------------

10.2.

Effect of Termination. In the event of a termination of this Agreement, whether
as a result of a default or the expiration of its Term, MSG shall immediately
cease its performance hereunder and return the Aircraft at Client’s expense to
the custody of Client or its agents or representatives at any airport in the
northeastern United States designated in writing by Client along with all
maintenance records, flight logs, manuals, ledgers, etc.; provided, that, MSG
agrees that it will continue to provide Client space at the Operating Base for
Client’s Aircraft for the lesser of twelve (12) months from the effective date
of such termination, or such time period that MSG retains control of the
Operating Base pursuant to an underlying sublease (or comparable agreement), at
the same cost as the Hangar Fee provided for hereunder. Client and MSG agree
that in the event of termination, the parties will negotiate in good faith terms
of a separate sublease (or comparable agreement) for Client’s Aircraft to be
stored at the Operating Base.

 

10.3.

Notices. All notices or other communications delivered or given under this
Agreement shall be in writing and shall be deemed to have been duly given if
hand-delivered, sent by certified or registered mail, return receipt requested,
or nationally-utilized overnight delivery service, Portable Document Format
(“PDF”) or confirmed facsimile transmission, as the case may be. Such notices
shall be addressed to the parties at the addresses set forth in Section IV of
the Specific Terms, or to such other address as may be designated by any party
in a writing delivered to the other in the manner set forth in this
Section 10.3. Notices sent by certified or registered mail shall be deemed
received three (3) business days after being mailed. All other notices shall be
deemed received on the date delivered. Routine communications may be made by
e-mail or fax to the addresses set forth herein.

 

10.4.

Default. In addition to the termination provisions set forth in Section 10.1
above, this Agreement may be terminated immediately by the party not in default
(without prejudice to any other rights that such party may have) upon written
notice to the defaulting party in the event of any of the following (each, an
“Event Default”):

 

  (a)

failure of the defaulting party to make payments due hereunder within ten
(10) business days of a notice from the non-defaulting party that such payment
was not timely made when due;

 

  (b)

except as provided in Section 10.4(c)-(f), violation or default of any term,
obligation or condition of a non-monetary nature set forth in this Agreement,
together with a failure to cure within ten (10) days after receipt of written
notice of such violation;

 

  (c)

breach of any material warranty or provision, or falsity of any material
representation, made by Clients or MSG in connection with this Agreement;

 

  (d)

if the Aircraft is operated by or maintained in violation of any law,
regulation, directive or order of any governmental authority or in violation of
any provision of any insurance policy contemplated by this Agreement, unless
such violation can reasonably be cured, in which case the defaulting party shall
have failed to cure such violation within ten (10) days after receipt of written
notice thereof;

 

  (e)

lapse of insurance coverage required to be kept in force by the defaulting
party; or

 

  (f)

if MSG or Clients shall make a general assignment for the benefit of creditors,
or be declared insolvent or bankrupt under any bankruptcy, insolvency or other
similar law, or commence a voluntary proceeding seeking liquidation,
reorganization or other relief under any such law or seeking the appointment of
a receiver or liquidator over any substantial portion of their respective
assets.

 

13



--------------------------------------------------------------------------------

11.

Force Majeure

 

11.1.

General. Neither party will be deemed to be in breach of its obligations
hereunder or have any liability for any delay, cancellation, or damage arising
in whole or in part from any act of God, act of nature, acts of civil or
military authority, civil unrest, war, terrorism, strike or labor dispute,
mechanical failure, lack of essential supplies or parts, or for any cause,
whether similar or dissimilar to any of the foregoing, beyond the reasonable
control of such party. The time required for any performance hereunder shall be
extended by the duration of any such event(s).

 

12.

Liens

 

12.1.

No Liens. MSG shall ensure that no liens, attachments, levies or executions are
created or placed against the Aircraft by MSG or third parties as a result of
MSG’s acts or omissions other than third-party liens to be discharged in the
ordinary course of business. MSG shall notify Clients promptly upon learning of
any liens against the Aircraft and will forthwith satisfy, bond off or discharge
any such liens caused by the acts or omissions of MSG or the breach of MSG of
its obligations under this Agreement.

 

13.

Miscellaneous

 

13.1.

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, determined without regard to its
conflicts of laws principles. If any provision of this Agreement conflicts with
any statute or rule of law of the State of New York or is otherwise
unenforceable, such provision shall be deemed null and void only to the extent
of such conflict or unenforceability and shall be deemed separate from and shall
not invalidate any other provision of this Agreement.

 

13.2.

Headings. Captions and paragraph headings in this Agreement are inserted only as
a matter of convenience, and in no way define, limit, extend or interpret the
scope of this Agreement or of any particular section.

 

13.3.

Modification. This Agreement shall not be modified or amended or any provision
waived except by an instrument in writing signed by authorized representatives
of the parties.

 

13.4.

Successors and Assigns. Neither party shall have the right to assign this
Agreement without the prior written consent of the other party; provided,
however, that MSG shall have the right, upon notice to Clients, to assign this
Agreement to any affiliate of The Madison Square Garden Company. This Agreement
shall be binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns, and shall inure to the benefit of the
parties hereto and their respective heirs, executor’s administrators, successors
and permitted assigns.

 

13.5.

Counterparts. This Agreement may for all purposes be executed in several
counterparts, each of which shall be deemed an original, and all such
counterparts, taken together, shall constitute the same instrument, even though
all parties may not have executed the same counterpart of this Agreement. Each
party may transmit its signature by confirmed facsimile or PDF transmission, and
such signatures shall have the same force and effect as an original signature.

 

14



--------------------------------------------------------------------------------

13.6.

Venue. Any legal action, suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby may be instituted in any state
or federal court in the State of New York. Each party waives any objection which
such party may now or hereinafter have to the laying of the venue in New York
County, New York in any such action, suit or proceeding, and irrevocably submits
to the jurisdiction of any such court in any such action, suit or proceeding.

 

13.7.

Integration. This Agreement sets forth the entire agreement between the parties
with respect to the subject matter hereof and supersedes any and all other
agreements, understandings, communications, representations or negotiations,
whether oral or written, between the parties with respect to the support
services for the Aircraft. There are no other agreements, representations or
warranties, whether oral or written, express or implied, relating to the support
services for the Aircraft that are not expressly set forth in this Agreement.

 

13.8.

No Partnership or Joint Venture. Nothing contained in this Agreement will in any
way create any partnership or joint venture relationship between MSG and Clients
or be construed as evidence of the intention of the parties to constitute such.

 

13.9.

WAIVER OF JURY TRIAL. EACH PARTY HEREBY KNOWINGLY AND VOLUNTARILY WAIVES ITS
RIGHTS TO A JURY TRIAL IN ANY ACTION, SUIT OR PROCEEDING RELATING TO, ARISING
UNDER OR IN CONNECTION WITH THIS AGREEMENT AND ANY OTHER DOCUMENT, AGREEMENT OR
INSTRUMENT EXECUTED AND/OR DELIVERED IN CONNECTION WITH THE FOREGOING.

 

13.10.

Related Agreements. The parties hereto acknowledge and agree that the terms
reflected in this Agreement, including but not limited to the allocation of
certain expenses and fees, are based on the assumption that, in addition to this
Agreement, MSG is party to Aircraft Support Services Agreements providing for
substantially similar services as those covered herein with each of JD & the
Straight Shot, LLC and Brighid Air, LLC (each such current agreement, or any
future amended, restated or replacement agreement, a “Related Agreement”). In
the event that any such Related Agreement is terminated or otherwise expires,
and this Agreement shall continue, the parties will work in good faith to revise
the terms of this Agreement to reflect updated terms, including but limited to
allocation of certain expenses and fees, to ensure that the terms are equitable
to the parties to this Agreement and any remaining Related Agreement. In
addition, the parties hereto acknowledge and agree that in the event that
factors cause the terms of this Agreement to be economically unfair to one
party, the parties will work together in good faith to adjust these terms to
achieve a more equitable arrangement.

(the remainder of this page has been left blank)

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Aircraft Support Services
Agreement as of the Effective Date shown in Section III of the Specific Terms.

 

  CHARLES F. DOLAN     MSG SPORTS & ENTERTAINMENT, LLC   /s/ Charles F. Dolan  
  By:   /s/ Donna Coleman   THOMAS C. DOLAN    

Name:    Donna Coleman

Title:      EVP & Chief Financial Officer

  /s/ Thomas C. Dolan         DEBORAH DOLAN-SWEENEY         /s/ Deborah
Dolan-Sweeney         PATRICK F. DOLAN         /s/ Patrick F. Dolan        
MARIANNE DOLAN WEBER         /s/ Marianne Dolan Weber         KATHLEEN M. DOLAN
        /s/ Kathleen M. Dolan      

 

16